Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered July 18, 1991, convicting defendant, after jury trial, of robbery in the first degree, robbery in the second degree, burglary in the first degree, and burglary in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 12 Vi to 25 years on the first degree robbery and burglary convictions, and 7 Vi to 15 years on the second degree robbery and burglary convictions, unanimously modified, on the law, to deem the conviction on burglary in the second degree dismissed, and otherwise affirmed.
The trial court properly considered defendant’s extended incarceration in determining the probative value of defendant’s two prior felony convictions, and avoided any undue prejudice to defendant by precluding inquiry regarding the underlying facts and nature of those convictions (People v Ortiz, 156 AD2d 197, 198, lv denied 76 NY2d 740).
As conceded by the People, defendant’s conviction for burglary in the second degree is deemed dismissed as an inclusory concurrent count under the burglary in the first degree conviction (CPL 300.40 [3] [b]).
We perceive no abuse of discretion in sentencing. Concur— Sullivan, J. P., Carro, Rosenberger, Ross and Asch, JJ.